Citation Nr: 9927433	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  96-04 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for malignant lymphoma of 
the left testis as a result of exposure to ionizing 
radiation, under 38 C.F.R. § 3.311.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis
INTRODUCTION

The veteran served on active duty from December 1937 to July 
1940 in the United States Coast Guard and from December 1943 
to April 1946 in the United States Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1991 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefit sought on appeal.  

The Board remanded this case in October 1997 and in June 
1998.  The issue of service connection for the malignant 
lymphoma of the left testis under 38 U.S.C.A. § 1112 (c); 
38 C.F.R. § 3.309 was denied by decision of the Board in June 
1998.  


FINDING OF FACT

The claim for presumptive service connection for malignant 
lymphoma of the left testis under 38 C.F.R. § 3.311 is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for malignant 
lymphoma of the left testis either on a direct basis or as a 
result of exposure to ionizing radiation under 38 C.F.R. 
§ 3.311.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the veteran has the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1997).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81. (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In general, the three elements required for a well-grounded 
claim are:  medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus or link between the claimed in-
service disease or injury and the present disease or injury.  
Epps v. Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

If the claim involves a current disorder alleged to result 
from exposure to ionizing radiation, 38 C.F.R. § 3.311 may be 
applicable.  Under 38 C.F.R. § 3.311, the Secretary of 
Veterans Affairs has listed certain diseases associated with 
exposure to ionizing radiation which may warrant service 
connection.  The listed diseases include lymphomas other than 
Hodgkin's disease.  38 C.F.R. § 3.311(b)(2)(xxii) (1998).  

It is the veteran's contention that he was exposed to 
radiation during his military duties in Japan from August 
1945 to June 1946 or during an eight-month period within that 
time frame.  He states that he was in Yokohama, Wakamatsu, 
and other areas to which he had been transported by truck or 
train, but did not realize at the time that he might have 
been exposed to radiation.  He referred to several men who 
had been in his unit who had subsequently died of cancer.  
During his testimony before the Board in September 1993, 
however, he admitted that he had not been in Nagasaki or 
Hiroshima and that no medical personnel had told him that his 
thyroiditis or malignant lymphoma had been caused by 
radiation exposure.  

In September 1998, Defense Special Weapons Agency (DSWA), 
formerly the Defense Nuclear Agency, responding to a June 
1998 RO request for information, noted that VA regulations 
define the occupation of Hiroshima and Nagasaki as official 
military duties within 10 miles of the city limits of either 
of Hiroshima or Nagasaki, Japan, which were required to 
perform or support military occupation functions such as 
occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure or 
deactivation and conversion of war plants or materials.  See 
38 C.F.R. § 3.309(d)(3) (1998).  DSWA noted that the American 
occupation of these cities is defined as the period from 
August 6, 1945, through July 1, 1946.  

Accordingly, DSWA reviewed the veteran's unit morning reports 
from his arrival in Japan in September 1945 through February 
2, 1946, the date he was sent to the 4th Replacement Center.  
This evidence reveals that the veteran's unit had been 
assigned during his entire service to Honshu Province, with 
duty stations in Yokohama, Kumagaya, vicinity of Koshigaya, 
Wakamatsu, and Fukushima.  All of these localities range from 
590 to 690 miles from Nagasaki and from 420 to 540 miles from 
Hiroshima.  On February 5, 1946, the veteran was released 
from his assignment and attached unassigned to the 4th 
Replacement Depot at Tokyo, approximately 590 miles from 
Nagasaki and 420 miles from Hiroshima, for return to the 
United States.  

The DSWA report concluded, based on the above findings, that 
the Army records do not document the veteran's presence with 
the American occupation forces in Hiroshima or Nagasaki.  
Available records place him no closer than 590 miles from 
Nagasaki and 420 miles from Hiroshima.  At these distances, 
the veteran had no potential for exposure to ionizing 
radiation.  

In addition, a scientific dose reconstruction entitled 
Radiation Dose Reconstruction U.S. Occupation Forces in 
Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 5512F) has 
determined the maximum possible radiation dose that might 
have been received by any individual who was at either 
Hiroshima or Nagasaki for the full duration of the American 
Occupation.  Using all possible "worst case" assumptions, the 
maximum possible dose any individual serviceman might have 
received from external radiation, inhalation, and ingestion 
is less than one rem.  This does not mean that any individual 
approached that level of exposure.  In fact, it is probable 
that the great majority of servicemen assigned to the 
Hiroshima and Nagasaki occupation forces received no 
radiation exposure whatsoever and that the highest dose 
received by anyone was a few tens of millirem.  

In February 1999, the case was submitted to the Director of 
Compensation and Pension Service, who requested an opinion 
from the Under Secretary for Health.  He noted in his request 
that DSWA research found that Army records did not document 
the veteran's presence with American occupation forces in 
Hiroshima or Nagasaki.  He thus had no potential for exposure 
to ionizing radiation, although VA had conceded exposure 
under 3.311(a)(4)(i).  A scientific dose reconstruction has 
determined the maximum possible radiation dose that might 
have been received by any individual at Hiroshima or Nagasaki 
for the full duration of the American occupation as less than 
one rem.  At the time of possible exposure, the veteran was 
29 years old.  His lymphoma developed 45 years later.  No 
information was given regarding smoking, but at least one 
medical history reports him as a nonsmoker.  No information 
was given about exposure to other types of radiation or 
carcinogens.  

A response from Susan H. Mather, M.D., Chief Public Health 
and Environmental Hazards Officer, noted that medical 
treatises did not provide screening doses for lymphomas, that 
no form of lymphoma other than multiple myeloma had been 
consistently increased following radiation, and that there is 
a lack of consistent association between radiation exposure 
and non-Hodgkin's lymphoma.  She concluded that it was 
unlikely that the veteran's lymphoma could be attributed to 
exposure to ionizing radiation in service.  

As a result of Dr. Mather's opinion and his own review of the 
evidence in its entirety, the Director of Compensation and 
Pension Service stated, that in his judgment, there is no 
reasonable possibility that the veteran's disability was the 
result of such exposure.  

Accordingly, the Board finds that both the evidence and the 
opinion of record fail to show any reasonable possibility 
that the veteran's malignant lymphoma was the result of 
exposure to ionizing radiation.  

The Board notes, however, that the veteran is not precluded 
under 38 U.S.C.A. § 1110 from pursuing direct service 
connection by showing that malignant lymphoma of the left 
testis was incurred during or aggravated by service.  Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996).  This task, however, 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In this respect, the only evidence of record linking the 
veteran's malignant lymphoma to the claimed in-service 
radiation exposure is his own contentions.  See Davis v. 
Brown, 10 Vet. App. 209 (1997).  The veteran, however, as a 
lay person, cannot offer a medical opinion.  Grottveit v. 
Brown, 5 Vet. App. at 93.  Accordingly, in the absence of any 
evidence, including competent medical evidence, linking the 
veteran's disability to the claimed in-service radiation 
exposure, the Board finds the claim not well grounded also as 
to direct service connection.  

The Board recognizes that the RO denied the veteran's claim 
on the merits, whereas the Board has concluded that the claim 
is not well grounded.  The United States Court of Appeals for 
Veterans Claims has held that when an RO does not 
specifically address the question whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Furthermore, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
submit a well-grounded claim for service connection for the 
claimed condition and the reasons why his current claim is 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  


ORDER

Service connection for malignant lymphoma of the left testis 
on a direct basis or as a result of exposure to ionizing 
radiation under 38 C.F.R. § 3.311 is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



